                 Case 2:18-cv-00689-APG-PAL Document 17 Filed 10/05/18 Page 1 of 8



 1   KAMER ZUCKER ABBOTT
     Jen J. Sarafina      #9679
 2   3000 W. Charleston Boulevard, Suite 3
     Las Vegas, Nevada 89102-1990
     Tel. (702) 259-8640
 3   Fax (702) 259-8646
     jsarafina@kzalaw.com
 4
     Attorneys for Defendant
 5   Wynn Las Vegas, LLC

 6
                                                      UNITED STATES DISTRICT COURT
 7                                                                  DISTRICT OF NEVADA
 8   VINCENT FRIED,                          )                                        Case No. 2:18-cv-00689-APG-PAL
                                             )
 9                           Plaintiff,      )
                                             )                                        STIPULATED PROTECTIVE
10   vs.                                     )                                        ORDER
                                             )
     WYNN LAS VEGAS, LLC, a Nevada limited   )
11   liability company,                      )
                                             )
12                           Defendant.      )
     __________________________________ ____ )
13
                  This matter comes before the Court on the parties’ Stipulated Protective Order Concerning
14
     Confidential Information pursuant to Federal Rule of Civil Procedure 26(c). Being fully appraised
15
     of the premises, the Court orders the following:
16
     I.           PURPOSES AND LIMITATIONS.
17
                  Discovery in this action may involve the production of confidential, proprietary, or private
18
     information for which special treatment may be warranted. Accordingly, the parties hereby stipulate
19
     to entry of the following Protective Order. It does not confer blanket protection on all disclosures
20
     or responses to discovery. This Order does not apply retroactively to any documents produced
21
     prior to entry of this Order whether those documents were disclosed by Plaintiff or Defendant. The
22
     protection it affords from public disclosure and use extends only to the limited information or items
23
     that are entitled to confidential treatment under the applicable legal principles, and it does not
24
     presumptively entitle parties to file confidential information under seal.


     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                              Page 1 of 8
                 Case 2:18-cv-00689-APG-PAL Document 17 Filed 10/05/18 Page 2 of 8



 1   II.          “CONFIDENTIAL” MATERIAL.

 2                “Confidential” material shall include the following documents and tangible things produced

 3   or otherwise exchanged: records reflecting medical conditions or treatments of any current or

 4   former employees of Defendant, including Plaintiff; certain documents contained in the personnel

 5   records of persons who are not parties to this lawsuit; financial and proprietary documents of

 6   Defendant, and financial and proprietary documents of Plaintiff not in the public domain or subject

 7   to public disclosure; and investigation files into situations involving employees or former employees

 8   of Defendant, not parties to this action and not involving Plaintiff.

 9                The parties will meet and confer as to any other documents, or class of documents which a

10   party believes should be designated as “Confidential” to attempt to reach a consensus as to further

11   stipulation.

12   III.         SCOPE.

13                The protections conferred by this agreement cover not only confidential material (as defined

14   above), but also (1) any information copied or extracted from confidential material; (2) all copies,

15   excerpts, summaries or compilations of confidential material; and (3) any testimony, conversations,

16   or presentations by parties or their counsel that might reveal confidential material. However, the

17   protections conferred by this agreement do not cover information that is in the public domain or

18   becomes part of the public domain through trial or otherwise.

19   IV.          ACCESS TO AND USE OF CONFIDENTIAL MATERIAL.

20                A.            Basic Principles.

21                A receiving party may use confidential material that is disclosed or produced by another

22   party or by a non-party in connection with this case only for prosecuting, defending, or attempting

23   to settle this litigation. Confidential material may be disclosed only to the categories of persons and

24   under the conditions described in this agreement.                                Confidential material must be stored and



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                Page 2 of 8
                 Case 2:18-cv-00689-APG-PAL Document 17 Filed 10/05/18 Page 3 of 8



 1   maintained by a receiving party at a location and in a secure manner that ensures that access is

 2   limited to the persons authorized under this agreement.

 3                B.            Disclosure of “CONFIDENTIAL” Material.

 4                Unless otherwise ordered by the Court or permitted in writing by the designating party, a

 5   receiving party may disclose confidential material only to:

 6                              1.           attorneys actively working on this case;

 7                              2.           persons regularly employed or associated with the attorneys actively working

 8                              on the case whose assistance is required by said attorneys in the preparation for trial,

 9                              at trial or at other proceedings in this case;

10                              3.           the parties, including designated representatives for the Defendant;

11                              4.           expert witnesses and consultants retained in connection with this proceeding,

12                              to the extent such disclosure is necessary for preparation, trial or other proceedings

13                              in this case;

14                              5.           the Court and its employees (“Court Personnel”);

15                              6.           stenographic reporters who are engaged in proceedings necessarily incident

16                              to the conduct of this action;

17                              7.           deponents, witnesses, or potential witnesses; and

18                              8.           other persons by written agreement of the parties.

19                C.            Filing Confidential Material.

20                It is understood that this agreement will facilitate discovery changes. However, there is a

21   presumption of public access to judicial files and records, and neither party has made a showing yet

22   – nor has the Court found – that any specific documents are secret or confidential. The parties have

23   not provided specific facts supported by declarations or concrete examples to establish that a

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                            Page 3 of 8
                 Case 2:18-cv-00689-APG-PAL Document 17 Filed 10/05/18 Page 4 of 8



 1   protective order is required to protect any trade secret or other confidential material pursuant to

 2   Rule 26(c) or that disclosure would cause an identifiable and significant harm.

 3                If either party seeks to file a confidential document under seal, that party must file a motion

 4   to seal and must comply with the Ninth Circuit Court of Appeals’ directives in Kamakana v. City

 5   and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). A party seeking to maintain the secrecy of

 6   documents attached to nondispositive motions must show good cause exists to overcome the

 7   presumption of public access. Id. at 1179. Moreover, the Court has adopted electronic filing

 8   procedures, which constitute the official record of the Court. If either party files documents under

 9   seal, that party must follow the Court’s electronic filing procedures in accordance with Local Rule

10   10-5(b).

11                If the sole ground for a motion to seal is that the opposing party (or non-party) has

12   designated a document as subject to protection pursuant to the stipulated protective order, the

13   movant must notify the opposing party (or non-party) at least seven (7) days prior to the filing of the

14   designated document. The designating party must then make a good faith determination if the

15   relevant standard for sealing is met. To the extent the designating party does not believe the

16   relevant standard for sealing can be met, it shall indicate that the document may be filed publicly no

17   later than four (4) days after receiving notice of the intended filing. To the extent the designating

18   party believe the relevant standard for sealing can be met, it shall provide a declaration supporting

19   that assertion no later than four (4) days after receiving notice of the intended filing. The filing party

20   shall then attach that declaration to its motion to seal the designated material. If the designating

21   party fails to provide such a declaration in support of the motion to seal, the filing party shall file a

22   motion to seal so indicating and the Court may order the document filed in the public record.

23                In the event of an emergency motion, the above filing procedures shall not apply. Instead,

24   the movant shall file a motion to seal and the designating party shall file a declaration in support of



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                 Page 4 of 8
                 Case 2:18-cv-00689-APG-PAL Document 17 Filed 10/05/18 Page 5 of 8



 1   that motion to seal within three (3) days of its filing. If the designating party fails to timely file such

 2   a declaration, the Court may order the document filed in the public record.

 3   V.           DESIGNATING CONFIDENTIAL MATERIAL.

 4                A.            Exercise of Restraint and Care in Designating Material for Protection.

 5                Each party that designates information or items for protection under this agreement must

 6   take care to limit any such designation to specific material that qualifies under the appropriate

 7   standards.            The designating party must designate for protection only those parts of material,

 8   documents, items, or oral or written communications that qualify, so that other portions of the

 9   material, documents, items, or communications for which protection is not warranted are not swept

10   unjustifiably within the ambit of this agreement.

11                Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

12   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

13   encumber or delay the case development process or to impose unnecessary expenses and burdens

14   on other parties) may expose the designating party to sanctions.

15                If it comes to a designating party’s attention that information or items that it designated for

16   protection do not qualify for protection, and the designating party agrees that the designation was

17   made erroneously, the parties shall follow Section 6 of this Protective Order regarding the

18   procedures of challenging the designation(s) to resolve the challenge.

19                B.            Manner and Timing of Designations.

20                Except as otherwise provided in this agreement, or as otherwise stipulated or ordered,

21   disclosure or discovery material that qualifies for protection under this agreement must be clearly so

22   designated before or when the material is disclosed or produced.

23                              1.           Information in documentary form (e.g., paper or electronic documents and

24                              deposition exhibits), but excluding transcripts of depositions or other pretrial or trail



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                         Page 5 of 8
                 Case 2:18-cv-00689-APG-PAL Document 17 Filed 10/05/18 Page 6 of 8



 1                              proceedings); the designating party must affix the word “CONFIDENTIAL” to

 2                              each page that contains confidential material. If only a portion of the material on a

 3                              page qualifies for protection, the producing party must clearly identify the protected

 4                              portion(s) (e.g., by making appropriate markings in the margins).

 5                              2.           Testimony given in deposition or in other pretrial or trial proceedings: It shall

 6                              be presumed that any confidential material that is referred to, or marked as an

 7                              exhibit, during any deposition shall remain confidential material. Any party may,

 8                              within fifteen (15) days after receiving a deposition transcript, designate portions of

 9                              the transcript or exhibits thereto as confidential material.

10                              3.           Other tangible items: the producing party must affix in a prominent place on

11                              the exterior of the container or containers in which the information or item is store,

12                              the word “CONFIDENTIAL.” If only a portion or portions of the information or

13                              item warrant protection, the producing party, to the extent practicable, shall identify

14                              the protected portion(s).

15                C.            Inadvertent Failures to Designate.

16                If corrected within ten (10) business days of production or disclosure, an inadvertent failure

17   to designate qualified information or items does not, standing alone, waive the designating party’s

18   right to secure protection under this agreement for such material. Upon notification within ten (10)

19   business days of the correction of a designation, the receiving party must make reasonable efforts to

20   ensure that the material is treated in accordance with the provisions of this agreement.

21   VI.          CHALLENGING CONFIDENTIAL DESIGNATIONS.

22                A.            Timing of Challenges.

23                Any party may challenge the designation of confidentiality within 15 business days after the

24   original designation is disclosed. The parties may agree to extend the review time for challenges.



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                              Page 6 of 8
                 Case 2:18-cv-00689-APG-PAL Document 17 Filed 10/05/18 Page 7 of 8



 1                B.            Meet and Confer.

 2                The parties must make every attempt to resolve any dispute regarding confidential

 3   designations without court involvement. Any motion regarding confidential designations or for a

 4   protective order must include a certification, in the motion or in a declaration or affidavit, that the

 5   movant has engaged in a good faith effort to meet and confer with other affected parties in an effort

 6   to resolve the dispute without court action. The certification must list the date, manner, and

 7   participants to the conference. A good faith effort to confer requires a face-to-face meeting or a

 8   telephone conference.

 9                C.            Judicial Intervention.

10                If the parties cannot resolve a challenge without court intervention, the designating party

11   may file and serve a motion to retain confidentiality under Local Rule 26-7 (and in compliance with

12   Local Rule 10-5 if applicable). The burden of persuasion in any such motion shall be on the

13   designating party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or

14   impose unnecessary expenses and burdens on other parties) may expose the challenging party to

15   sanctions. All parties shall continue to maintain the material in question as confidential until the

16   Court rules on the challenge.

17   VII.         INADVERTENT PRODUCTION                                              OF   PRIVILEGED   OR   OTHERWISE
                  PROTECTED MATERIAL.
18

19                When a producing party give notice to receiving parties that certain inadvertently produced

20   material is subject to a claim of privilege or other protection, the obligations of the receiving parties

21   are those set forth in Federal Rule of Civil Procedure 26(b)(5(B). This provision is not intended to

22   modify whatever procedure may be established in an e-discovery order or agreement that provides

23   for production without prior privilege review. The parties shall confer on an appropriate non-

24   waiver order under Fed. R. Evid. 502.



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                            Page 7 of 8
                 Case 2:18-cv-00689-APG-PAL Document 17 Filed 10/05/18 Page 8 of 8



 1   VIII. NONTERMINATION AND RETURN OF DOCUMENTS.

 2                Within sixty (60) days after the termination of this action, including all appeals, each

 3   receiving party must return all confidential material to the producing party, including all copies,

 4   extracts and summaries thereof. Alternatively, the parties may agree upon the appropriate methods

 5   of destruction.

 6                Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 7   documents filed with the Court, trial, deposition and hearing transcripts, correspondence, deposition

 8   and trial exhibits, expert reports, attorney work product, and consultant and expert work product,

 9   and other discovery, to be retained for purposes of effectuating any judgment, or to be retained by

10   either party as a part of the complete client file.

11                The confidentiality obligations imposed by this agreement shall remain in effect until a

12   designating party agrees otherwise in writing or the Court orders otherwise.

13   Dated this 5th day of October, 2018.                                                 Dated this 5th day of October, 2018.

14                LAW OFFICES OF
                  MICHAEL P. BALABAN                                                             KAMER ZUCKER ABBOTT
15
     By:          /s/ Michael P. Balaban                                                  By:    /s/ Jen J. Sarafina
16                Michael P. Balaban                                    #9370                    Jen J. Sarafina               #9679
                  10726 Del Rudini Street                                                        3000 W. Charleston Blvd., Suite 3
17                Las Vegas, Nevada 89141                                                        Las Vegas, Nevada 89102
                  Tel. (702) 586-2964                                                            Tel. (702) 259-8640
18                Fax (702) 586-3023                                                             Fax (702) 2598646

19
                                                                                      ORDER
20
     IT IS SO ORDERED.
21
       October 11, 2018
22   Date                                                                                 UNITED STATES MAGISTRATE JUDGE

23

24



     KAMER ZUCKER ABBOTT                          Attorneys at Law
     3000 West Charleston Boulevard, Suite 3 • Las Vegas, NV 89102 • (702) 259-8640                                         Page 8 of 8
